Title: To Thomas Jefferson from Samuel Allyne Otis, 25 November 1805
From: Otis, Samuel Allyne
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Office of the Secy of S USNovr 25th 1805
                  
                  Agreeably to a standing order of Senate I herewith transscript for your inspection & use, a copy of the record of their proceedings in their executive capacity, during 2d: Sess 8th Congs. 
                  I have the honour to be Your most obedt humble Sevt.
                  
                     Sam: A. Otis 
                     
                  
               